DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1,2,4-6, 21-24, 27-29 and 31-38 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al.  
Claims 1,2,4-6, 21-24, 27-29 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US20140315195) in view of Stoeckius et al. (US20180251825; filed 02 February 2018) and Peterson et al.(US20180208975; filed 17 January 2018); Fan et al.( US20150299784), and Gaublomme et al. (WO2017075265).
 Wong et al. teach methods are known in the art prior to the effective filing date of the claimed invention, wherein exosome samples are contacted with compositions comprising magnetic beads comprising antibodies that are specific for exosome surface proteins and probes for detection of RNA released from exosomes; wherein the method comprises subjecting to lysis conditions the exosome sample that are targeted by magnetic bead conjugated antibodies such that RNA content is released and contacted with the RNA detection probes, resulting in analysis of both RNA and protein associated with exosomes (e.g. entire Wong reference and especially para 0006, pg. 1; para 0015-0026,pg. 2; Fig. 1).
Regarding the requirement of providing a bead bound to an oligonucleotide comprising a single vesicle barcode, a unique molecular identifier;  and an extracellular vesicle membrane protein-specific DNA tag bound to the  oligonucleotide wherein the extracellular vesicle membrane protein specific DNA tag comprises a membrane protein identifier DNA  and a poly- T end; wherein the oligonucleotide from 5' to 3' direction comprises a single vesicle barcode , a unique molecular identifier, a membrane protein identifier DNA  and a poly(T) end as recited in claim 1:
Prior to the effective filing date of the claimed invention, Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. all teach reagents comprising multiple barcodes and molecular identifiers.
Stoeckius et al. teach methods for detecting surface proteins of target samples comprising providing target molecule specific antibodies conjugated to an oligonucleotide comprising barcode sequences and a poly (dA) tail and providing beads comprising barcodes, including a UMI,  and a poly(dT) tail (e.g. Entire Stoeckius reference and especially para 0015,pg. 2; para 0029-0032,pg. 5; Fig. 1A-1C).Furthermore, Stoeckius et al. teach kits comprising these reagents (e.g. para 0012, pg. 2). 
Furthermore, Stoeckius et al. teach a preferred embodiment wherein cells comprising surface targets are incubated with barcoded antibodies and the subsequent complex is contacted with barcoded beads comprising poly (dT) tails. Cell lysis results in release of mRNA and both mRNA and barcoded antibodies bind to poly (dT) tails on barcoded beads. Furthermore, Stoeckius et al. teach mRNA detection includes cDNA synthesis and detection (e.g. para 0015,pg. 2;  para 0032,pg. 5; Fig. 1C). 
Furthermore, Stoeckius et al. teach their methods comprise targets such as exosomes (e.g. para 0075, pg. 8; claim 14). Furthermore, Stoeckius et al. teach  generation of double stranded cDNA with their methods(e.g. Entire Stoeckius reference and especially  Abstract; para 0009-0015, pg. 2; para 0140,pg. 19). 
Furthermore, Stoeckius et al. teach  compositions are designed according to user’s choice (e.g. Entire Stoeckius reference and especially …the following description of compositions is not exhaustive, and one of skill in the art can design many different compositions based on the teachings provided herein. The composition may also contain the constructs in a suitable carrier or excipient. The elements of each composition will depend upon the assay format in which it will be employed as in para 0102, pg. 14).
Like  Stoeckius et al., Peterson et al. teach a similar set of reagents for simultaneous detection of surface proteins and released nucleic acids. Specifically, Peterson et al. teach providing beads comprising two types of barcoded sequences: a first barcoded sequence, i.e. protein detection probe, comprising a PCR primer sequence, a cell barcode,  UMI and a universal linker sequence and a second barcoded sequence, i.e. RNA detection probe, comprising a PCR barcode, a cell barcode, a UMI and a poly (dT) tail. 
Furthermore, Peterson et al. teach antibodies that target surface proteins and that are conjugated with oligonucleotides, i.e. Protein Target Probe, comprising a PCR primer sequence, a unique Ab barcode, and a universal linker sequence. Peterson et al. teach their method comprises contacting cellular targets with barcoded antibodies; subjecting the cell targets to lysis; capturing released mRNA and protein on beads comprising protein detection probes and RNA detection probes and detection of mRNA and protein. Furthermore, Peterson et al. teach mRNA detection includes cDNA synthesis and detection. (e.g. entire Peterson reference and especially para 0011-0014,pg. 1-2; para 0021,pg. 3; Examples 2 and 3, pg. 4-5;  Fig. 1; claim 14). Furthermore, Peterson et al. teach magnetic beads (e.g. entire Peterson reference and especially para 0016, pg. 2-3).Furthermore, Peterson et al. teach kits comprising these reagents (e.g. entire Peterson reference and especially para 0021, pg. 3; Examples 2 and 3, pg. 4-5; Fig. 1; claim 14). 
Furthermore, Peterson et al. teach  compositions are designed according to user’s choice (e.g. Entire Peterson reference and especially para 0014,pg. 2; Example 1, pg. 3-4).
Additionally, Fan et al. teach  methods of combinatorial barcoding are known in the art comprising providing beads comprising oligonucleotides comprising multiple identifiers (i.e. sample tags, molecular labels, cellular labels; universal labels) and target binding regions , such as poly dT sequences, at the 3’ end, wherein oligonucleotides are designed according to user’s choice (e.g. Entire Fan reference and especially “… producing the one or more sets of labeled beads may comprise attaching one or more nucleic acids to one or more beads, thereby producing one or more sets of labeled beads. The one or more nucleic acids may comprise one or more molecular barcodes. The one or more nucleic acids may comprise one or more sample tags. The one or more nucleic acids may comprise one or more molecular identifier labels.” as in para 0125, pg. 9; multiple optimization embodiments as in para 0238-0286, pg. 24-30; para 0501, pg. 54; para 0664,pg. 88; Fig. 1).

Furthermore, prior to the effective filing date of the claimed invention, Gaublomme et al. teach methods of combinatorial barcoding are known in the art comprising providing beads comprising three unique identifier sequences, wherein a first UMI represents an individual amplicon/clone; the second UMI represents a specific surface protein; and the third UMI that represents  the source of a cellular constituent. Furthermore, Gaublomme et al. teach  compositions are designed according to user’s choice (e.g. Entire Gaublomme reference  and especially para 0015-0016,pg. 5-6; para 0038, pg. 12-14; para 0090-0093,pg. 23-24; para 0181, pg. 50-51; para 0202, pg. 63;Fig. 1).
Furthermore, Gaublomme et al. teach analysis of constituents from extracellular vesicles (e.g. para 0012,pg. 3-4; claim 16).
Regarding sequence placement as recited in the limitation: the oligonucleotide from 5' to 3' direction comprises a single vesicle barcode , a unique molecular identifier, a membrane protein identifier DNA  and a poly(T) end:
 As noted above, Stoeckius et al., Peterson et al. ,Fan et al. and Gaublomme et al. all teach design of barcoded oligonucleotides is optimized according to user’s choice.
As noted in In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the design of oligonucleotides comprising multiple different identifiers and poly(T) sequences  was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
Furthermore, although the claimed combination of sequences in oligonucleotides is not expressly taught, Stoeckius et al. ,Peterson et al. and Fan et al.  teach similar oligonucleotides comprising multiple identifier sequences and a poly(dT) tail. Furthermore, Stoeckius et al., Peterson et al. ,Fan et al. and Gaublomme et al. all teach optimization of design of barcoded oligonucleotides according to user’s choice is known in the art. Furthermore, as per MPEP 2144.04(VI), the particular placement of sequence placement would be an obvious matter of design choice. Additionally, a skilled artisan would appreciate that, as  there are a finite number of identified, predictable solutions , i.e. combination of sequences, then as per MPEP 2143 citing KSR, it would have been obvious to try these choices.
Therefore, as Stoeckius et al., Peterson et al. ,Fan et al. and Gaublomme et al. all disclose teach reagents comprising multiple barcodes and molecular identifiers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify reagents for analysis of exosomes  comprising barcoded antibodies and barcoded beads as taught by Stoeckius et al. and to include the features of kits of reagents comprising  barcoded antibodies and barcoded magnetic beads as taught by Peterson et al. to include beads comprising oligonucleotides comprising different types of molecular identifiers and a poly dT sequence at the 3’ end as taught by Fan et al. wherein reagents for analysis of extracellular vesicles comprise beads comprising multiple  unique identifier sequences that represent an individual amplicon/clone and an individual source of a cellular constituent as taught by Gaublomme et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a reagents comprising oligonucleotides comprising multiple unique identifiers and poly dT sequence at the 3’ end.
 Furthermore, as  Wong et al. also teach compositions for analysis of surface proteins using beads comprising barcoded oligonucleotides, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the set of reagents for analysis of surface proteins and RNA from exosomes  of Wong et al. comprising binding agents associated with magnetic beads and to include reagents for analysis of exosomes  comprising barcoded antibodies and barcoded beads as taught by Stoeckius et al. and to include the features of barcoded magnetic beads as taught by Peterson et al. including multiple unique molecular identifiers and a poly dT sequence at the 3’ end as taught by Fan and Gaublomme because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a simultaneous extracellular vesicle membrane and enclosed content detecting composition.
 Therefore, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious the composition of claim 1.
Furthermore, as both Stoeckius et al. and Peterson et al. teach analysis of cDNA derived from released mRNA, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claims 2.
Furthermore, as both Stoeckius et al. and Peterson et al. teach barcoded antibodies that associate with barcoded sequences on beads, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claims 4 and 21.
Furthermore, as both Wong et al. and Peterson et al. teach magnetic beads, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claims 5 and 6.
Furthermore, as both Wong et al. and Stoeckius et al. teach compositions comprising membrane protein- specific antibodies for analysis of exosomes, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claims 22-24.
Furthermore, as both Wong et al. and Stoeckius et al. teach analysis of RNA associated with exosomes, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claim 27.
Furthermore, as Stoeckius et al. teach mRNA detection from exosomes includes cDNA synthesis and detection, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claims 28 and 29.
Regarding claims 31-34:
As noted above, Stoeckius et al., Peterson et al. ,Fan et al. and Gaublomme et al. all teach design of barcoded oligonucleotides is optimized according to user’s choice.
Furthermore, both Stoeckius et al. and Peterson et al. teach analysis of cDNA derived from released mRNA.
Furthermore, at least Stoeckius et al. teach  generation of double stranded cDNA with their methods (e.g. Entire Stoeckius reference and especially  Abstract; para 0009-0015, pg. 2; para 0140,pg. 19).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the set of reagents for analysis of surface proteins and RNA from exosomes  of Wong et al. comprising binding agents associated with magnetic beads and to include reagents for analysis of exosomes  comprising barcoded antibodies and barcoded beads designed according to user’s choice as taught by Stoeckius, Peterson, Fan and Gaublomme and to include capture of released mRNA as taught by Stoeckius and Peterson and generation of double stranded cDNA as taught by Stoeckius because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a simultaneous extracellular vesicle membrane and enclosed content detecting composition.
Therefore, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claims 31-34.
Furthermore, as at least Stoeckius et al. teach  barcodes associated with membrane specific antibodies for analysis of exosomes, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claims 35 and 38.
Furthermore, as both Stoeckius et al. and Peterson et al. teach barcoded antibodies that associate with barcoded sequences on beads, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claim 36.

Furthermore, as both Stoeckius et al. and Peterson et al. teach analysis within droplets, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious claim 37. 






Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding the Remarks filed 17 May 2022:
Applicants’ arguments in reference to the teachings of Stoeckius et al. and Peterson et al. are not persuasive. 
 As discussed in the current rejections, Stoeckius et al. teach compositions and  kits comprising binding agents associated with magnetic beads for analysis of exosomes.
Peterson et al. teach a similar set of reagents comprising  barcoded oligonucleotides associated with magnetic beads for simultaneous detection of surface proteins and released nucleic acids.
Furthermore, both Stoeckius et al. and Peterson et al. teach compositions are designed according to user’s choice (e.g. Entire Stoeckius reference and especially …the following description of compositions is not exhaustive, and one of skill in the art can design many different compositions based on the teachings provided herein. The composition may also contain the constructs in a suitable carrier or excipient. The elements of each composition will depend upon the assay format in which it will be employed as in para 0102, pg. 14; Entire Peterson reference and especially para 0014,pg. 2; Example 1, pg. 3-4).
Furthermore, the teachings of Fan et al. and Gaublomme et al. are also applied to the instant claims to show reagent compositions are known in the art comprising beads associated with oligonucleotides comprising multiple different unique identifiers and a poly dT sequence at the 3’ end.
Furthermore, both Fan et al. and Gaublomme et al. teach  compositions are designed according to user’s choice (e.g. Entire Fan reference and especially multiple optimization embodiments as in para 0238-0286, pg. 24-30; Entire Gaublomme reference  and especially para 0015-0016,pg. 5-6; para 0038, pg. 12-14; para 0090-0093,pg. 23-24; para 0181, pg. 50-51; para 0202, pg. 63;Fig. 1).
 Therefore, as discussed in the current rejections, the combined teachings of Wong et al., Stoeckius et al., Peterson et al., Fan et al. and Gaublomme et al. render obvious the claimed composition.











Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1675